Citation Nr: 1026379	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to March 18, 2005, for 
the award of service connection for tinnitus, equilibrium 
problems, and bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus from March 18, 2005.

3.  Entitlement to an initial rating in excess of 10 percent for 
equilibrium problems from March 18, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Chicago, 
Illinois.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for a higher evaluation for equilibrium problems is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that the Veteran filed a claim of service 
connection for tinnitus, equilibrium problems, and/or bilateral 
hearing loss prior to March 18, 2005, more than one year after 
his separation from active duty. 

2.  Since March 18, 2005, the Veteran's service-connected 
tinnitus has been assigned a 10 percent rating, which is the 
maximum schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, and he does not meet the criteria for 
referral of his claim for an extra-scheduler evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 18, 2005, 
for the grant of service connection for tinnitus, equilibrium 
problems, and bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus since March 18, 
2005.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2009); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue under 38 U.S.C.A. § 5101 as to providing an appropriate 
application form or completeness of the application.  

Next, the Board notes that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that once service connection is 
granted the claim is substantiated and further notice as to the 
effective date and rating element is not required.  Therefore, as 
entitlement to service connection for tinnitus, equilibrium 
problems, and bilateral hearing loss have been granted and the 
Veteran is seeking an earlier effective date for the award of 
these disabilities as well as a higher evaluation for his 
tinnitus, further notice regarding the effective date is not 
required.  Id; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claims after reading the 
April 2005, June 2005, March 2006, and May 2008 38 U.S.C.A. 
§ 5103(a) notice letters, the statement of the case, and the 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available in-service and post-service evidence 
including treatment records from the early 1950's from the Hines 
VA Medical Center and the claimant's more contemporaneous 
treatment records from the Chicago VA Medical Center and Dr. 
Sage.

As to the service records, in December 2005 the RO was notified 
that the Veteran's service records are not available because they 
had probably been destroyed in the fire at the National Personnel 
Records Center (NPRC) and no alternative source of these records 
was available.  Later in December 2005, the Veteran was notified 
of the unavailability of these records.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Where, as here, "service medical records are presumed destroyed, 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Therefore, the Board finds that adjudication of this claim may go 
forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially relevant 
and material to the claim").  

Similarly, while the Veteran reported that a Dr. Kaiser had 
treated him for problems shortly after service and these records 
are not found in the claims files, the Board also finds that a 
remand to request these records is not required because the 
claimant also notified VA that Dr. Kaiser had passed away and his 
records were no longer available.  Id.

As to the claims for a higher evaluation for tinnitus, the Board 
finds that the VA examinations found in the record are adequate 
to adjudicate the claim because they allow the Board to rate the 
severity of his disability under all applicable rating criteria.  
See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard, supra.

The Earlier Effective Date Claim

The Veteran and his representative have argued that the effective 
dates for the grant of service connection for tinnitus, 
equilibrium problems, and bilateral hearing loss should date back 
to 1945 since he had had these problems ever since being shelled 
while in combat in World War II.  In the alternative, it is 
argued that that the effective dates for the claimant's grant of 
service connection should date back to 1950 since he received 
treatment at VA for these problems at that time.  It is also 
requested that the Veteran be afforded the benefit of the doubt.  

Generally the effective date for an award of compensation based 
on an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If service connection is granted 
based on a claim received within one year of separation from 
active duty, the effective date will be the day following 
separation.  Id.  

The words application and claim are defined by regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply for 
an identified benefit may be considered an informal claim.  38 
C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid 
before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 
is a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefits to . . . be paid 
under the laws administered by the Secretary.") (emphasis added).  
The mere presence of medical evidence does not establish intent 
on the part of the Veteran to seek service connection for a 
disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere 
presence of a disability does not establish intent on the part of 
the Veteran to seek service connection for that condition.  KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above laws and regulations in mind, the record shows 
that the Veteran separated from military service in November 
1945.  His original claims of entitlement to service connection 
for tinnitus, equilibrium problems, and bilateral hearing loss 
were received by the RO on March 18, 2005.  He was awarded 
service connection for tinnitus, equilibrium problems, and 
bilateral hearing loss in a January 2007 rating decision 
effective from March 18, 2005.  Therefore, absent earlier claims 
and showing of entitlement, the claimed for earlier effective 
dates must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, while the record shows that the RO received a 
claim from the Veteran for a non service connected disability 
pension because of problems with neck pain and vertigo on 
November 21, 1950, nothing on the face of that claim shows an 
intent to file claims for service connection for tinnitus, 
equilibrium problems, and/or bilateral hearing loss.  See Jones, 
supra.

As to the Veteran and his representative's argument that the 
effective date for his tinnitus, equilibrium problems, and 
bilateral hearing loss should date back to 1945 (the year he 
first started experiencing these problems after being shelled 
while in combat during World War II), the Board acknowledges that 
while service treatment records are not available the claimant is 
competent and credible to report of the fact that he had problems 
with ringing in his ears, difficulty hearing people talk, and 
dizziness since being shelled in 1945 because these symptoms are 
observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the records is devoid of any communication from the 
Veteran or his representative between the time of the claimant's 
first experiencing problems with tinnitus, equilibrium problems, 
and bilateral hearing loss and first filing his claims with VA on 
March 18, 2005, indicating an intent or desire to file claims of 
entitlement to service connection for tinnitus, equilibrium 
problems, and bilateral hearing loss.  See Jones, supra.

As to the Veteran and his representative's argument that the 
effective date for his tinnitus, equilibrium problems, and 
bilateral hearing loss should date back to 1950 (the year that VA 
treatment records document the appellant's complaints and 
treatment for neck pain, vertigo, and tinnitus), the Board also 
acknowledges that VA hospitalization records from the Hines VA 
Medical Center dated from September 1950 to January 1951 do in 
fact document the appellant's complaints, diagnoses, and 
treatment for neck pain, vertigo, and tinnitus.  However, there 
is no evidence in these medical records, or any other medical 
records found in the claims file prior to March 18, 2005, that 
show the claimant was seeking service connection for tinnitus, 
equilibrium problems, and bilateral hearing loss.  Brannon, 
supra.  Hence, these medical records cannot serve as claims for 
service connection.  KL, supra.  

The law is clear that no benefit may be paid before a claim is 
made.  38 U.S.C.A. § 5101.  Therefore, since his service 
connection claims were received more than one year after his 
separation from military service, the effective date of the 
awards may be no earlier than the date of receipt of the claims.  
Accordingly, since there is no evidence that shows claims for 
service connection for tinnitus, equilibrium problems, and 
bilateral hearing loss prior to March 18, 2005, the claims are 
denied.

The Rating Claim

The Veteran requested an increased evaluation for tinnitus.  The 
RO denied the Veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for a higher 
evaluation.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held 
that the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected by 
the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, in July 2006 the stay of adjudication 
of tinnitus rating cases was lifted.  

The January 2007 rating decision assigned the Veteran's service 
connected tinnitus the maximum schedular rating available for 
tinnitus effective from March 18, 2005.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which to 
award a higher schedular evaluation for tinnitus, the Veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As to the application of 38 C.F.R. § 3.321(b)(1), the Board notes 
that although the Veteran reported that his tinnitus is severely 
disabling, the evidence does not reflect that his tinnitus, 
acting alone, caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) or 
required frequent periods of hospitalization such that the 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In adjudicating the current appeal for a higher evaluation the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when the appellant claims he is 
unable to work due to a service connected disability).  However, 
the Board finds that Rice is not applicable to the current appeal 
because the Veteran has never claimed that his tinnitus prevents 
him from obtaining and/or maintaining employment.  Therefore, the 
Board finds that the current decision need not consider whether 
the Veteran meets the criteria for a TDIU.

Conclusion

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date prior to March 18, 2005, for the grant of 
service connection for tinnitus, equilibrium problems, and 
bilateral hearing loss, is denied.

A schedular evaluation in excess of 10 percent for tinnitus is 
not warranted at any time since March 18, 2005.




REMAND

As to the claim for a higher evaluation for equilibrium problems, 
the Board finds that a remand is required because the VA 
examinations of record provide insufficient medical opinion 
evidence to rate the current severity of his disability under all 
applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr, 
supra; Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment); Also 
see 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. 
§ 4.87, Diagnostic Code 6205 (2009).  

Historically, the RO rated the Veteran's service connected 
equilibrium problems under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (brain disease due to trauma) (2008).  However, given 
the nature of the Veteran's adverse symptomatology, vertigo, and 
the fact that 38 C.F.R. § 4.87, Diagnostic Code 6205 (Meniere's 
syndrome) provides a rating for a disease process manifested by 
vertigo, the Board finds that the RO when readjudicating the 
claim should rate the claimant's disability by analogy to 
Diagnostic Code 6205 because it more accurately reflects his 
adverse symptomatology.  See 38 C.F.R. § 4.20 (2009) (when an 
unlisted condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous); Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence); Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992).  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded an examination 
to ascertain the current severity of his 
equilibrium problems.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the examination.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating equilibrium problems, the examiner 
is to thereafter provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent of 
his equilibrium problems.

2.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 which notice must 
include notice of, among other things, 
38 C.F.R. § 4.87, Diagnostic Code 6205. 

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
Such readjudication should also take into 
account the Court's recent holding in Rice, 
supra, regarding whether the Veteran has 
raised a claim for a TDIU.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including 
38 C.F.R. § 4.87, Diagnostic Code 6205 and 
the laws and regulations governing a TDIU.  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


